Citation Nr: 0519386	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to a higher (compensable) initial evaluation 
for left ear hearing loss.  

3.  Entitlement to a higher initial evaluation for residuals 
of fracture of the right thumb, rated 10 percent disabling. 

4.  Entitlement to a higher (compensable) initial evaluation 
for residuals of fracture of the right fibular head.

5.  Entitlement to service connection for bilateral loss of 
visual acuity (other than photosensitivity) as a residual of 
eye injury.

6.  Entitlement to service connection for pes planus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1971 
to January 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in pertinent part granting service 
connection for residuals of fracture of the metacarpal of the 
right thumb and trapezium, and assigning a zero percent 
evaluation for that disorder; granting service connection for 
residuals of fracture of the proximal right fibular head, and 
assigning a zero percent evaluation for that disorder; 
denying service connection for loss of visual acuity; and 
denying service connection for bilateral hearing loss.  

The appeal also arises from an October 2002 RO rating action 
denying entitlement to service connection for pes planus 
(flat feet) and from a July 2003 RO rating action granting 
service connection for left ear hearing loss and assigning a 
noncompensable initial evaluation for that disorder.  By that 
rating action, the RO granted a higher initial evaluation of 
10 percent disabling for residuals of a right thumb fracture.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in February 2005.  A 
transcript of that hearing is contained in the claims folder.  
The record was held open for a period of 60 days from the 
date of the February 2005 Board hearing.  However, no 
additional evidence or argument pertaining to the appealed 
claims was received during that interval.  

The veteran provided testimony at the February 2005 hearing 
regarding his claim of entitlement to service connection for 
residuals of eye injury.  He then clarified that the 
bilateral eye injury residuals claim encompassed both 
photosensitivity and loss of visual acuity, both as due to a 
blast injury to the eyes in service.  By an August 2004 
rating action the RO granted service connection for residuals 
of bilateral eye injury with visual photosensitivity.  
However, the RO then also determined that there was no 
associated loss of visual acuity.  Only service connection 
for photosensitivity was established, with a 10 percent 
disability rating assigned.  Since loss of visual acuity is a 
part of the veteran's claim, and that part of the claimed 
benefit has not been granted, there is not a complete grant 
of the benefit sought, and the claim for entitlement to 
service connection for loss of visual acuity as a residual of 
eye injury remains for appellate review.  

The veteran failed to timely perfect an appeal of the claim 
of entitlement to service connection for porphyria cutanea 
tarda including as due to Agent Orange exposure.  He had one 
year from the date of the appealed rating action, or 60 days 
from the issuance of a statement of the case responsive to 
the veteran's notice of disagreement, to perfect his appeal 
by submission of a substantive appeal (most commonly in the 
form of a VA Form 9).  38 C.F.R. §§ 20.202, 20.302 (2004).  
The claim of entitlement to service connection for porphyria 
cutanea tarda including as due to Agent Orange exposure was 
originally denied by an August 2003 RO rating action.  The 
veteran in October 2003 submitted a notice of disagreement 
with the porphyria cutanea tarda denial, and the RO issued a 
statement of the case addressing that claim in February 2004.  
The veteran did not thereafter address his appeal of the 
claim for service connection for porphyria cutanea tarda.  
Thus an appeal was not timely perfected for this claim.  
38 C.F.R. §§ 20.202, 20.302.  Accordingly, the Board 
presently does not have jurisdiction over the claim of 
entitlement to service connection for porphyria cutanea tarda 
including as due to Agent Orange exposure.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.101 (2004); see also Bernard 
v. Brown, 4 Vet. App. 384, 390 (1993).  With respect to the 
issue of increased rating for tinnitus, such issue was not 
timely perfected and, further, it was indicated at the pre-
hearing conference (at time of the Board's hearing in 
February 2005) that the veteran did not wish to pursue such 
issue.  

The Board notes that in February 2005 the veteran submitted 
original claims for entitlement to service connection for 
chloracne and lipoma.  These claims are referred to the RO 
for appropriate action.  The Board is precluded from initial 
review of these issues in the first instance.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Accordingly, the RO should 
develop and adjudicate these issues as indicated under 
applicable provisions.  These claims are distinct from his 
claim for service connection for porphyria cutanea tarda 
including as due to Agent Orange exposure in service.  

The issues of entitlement to a higher initial evaluation for 
left ear hearing loss, entitlement to a higher initial 
evaluation for residuals of fracture of the right thumb, 
entitlement to a higher initial evaluation for residuals of 
fracture of the right fibular head, entitlement to service 
connection for pes planus, and entitlement to service 
connection for bilateral loss of visual acuity are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the right ear, the veteran does not have an auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 of 40 decibels or greater, or an auditory threshold 
in at least three of these frequencies of 26 decibels or 
greater, or a speech recognition score using the Maryland CNC 
Test of less than 94 percent.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 
3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim for service connection 
for right ear hearing loss through the December 2001 rating 
action, an October 2002 statement of the case, and a July 
2003 supplemental statement of the case.  He was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in a March 2001 VCAA letter.  By that letter, the 
veteran was informed of information and evidence that he 
should submit in furtherance of his claim for service 
connection for right ear hearing loss, and was informed of 
the assistance VA would provide in obtaining that evidence.  
He was also requested to submit any evidence of recent 
treatment or of treatment for the claimed disability since 
discharge from service.  Thus, he was effectively asked to 
submit all pertinent evidence in his possession.  The letter 
further requested that the veteran submit the pertinent 
evidence itself or inform VA of the evidence so that VA might 
obtain it in furtherance of the claim.  Since the veteran did 
not inform of further evidence that presented a reasonable 
possibility of furthering his claim for service connection 
for right ear hearing loss (as discussed further in the next 
paragraph), and he also did not submit any such additional 
pertinent evidence, the Board may assume that the veteran had 
no such additional pertinent evidence in his possession.  The 
requirement, pursuant to the VCCA, to specifically ask the 
veteran to submit all evidence in his possession, is thereby 
obviated.  

The veteran testified at his February 2005 hearing that he 
was employed for a company from 1987 to 1997, and received 
hearing loss testing every six months at that company during 
that employment.  The claims folder does not contain records 
of the hearing tests conducted for that private employer 
during those years of employment, and the veteran has 
testified that the employer might have those records of 
hearing loss testing.  However, those records would not 
reflect current hearing loss, as they would include hearing 
loss testing no more recent than 1997.  The veteran was 
afforded an official hearing loss examination in June 2003, 
and that examination showed that the veteran did not have 
hearing loss in the right ear of the minimum severity to meet 
the definition of hearing loss disability for VA purposes, as 
discussed below.  See 38 C.F.R. §  3.385 (2004).  
Accordingly, there is no reasonable possibility that those 
nine-to-nineteen-year-old private testing records would 
further the veteran's claim for service connection for right 
ear hearing loss, since they could not show current right ear 
hearing loss disability.  Because those records would not 
further the veteran's claim, they need not be obtained 
pursuant to the VCAA.  

In the course of addressing other disability claims at his 
hearing, the veteran testified to recently receiving 
treatment at the Loma Linda VAMC the week prior to the 
hearing.  He did not, however, testify to receiving recent 
hearing loss treatment, and also did not testify that he was 
receiving any treatment for his hearing loss, including 
fitting for hearing aids or otherwise, despite specific 
requests that he inform of further treatment for his claimed 
disorders.  There is thus no reasonable possibility that the 
recent, unobtained Loma Linda VAMC treatment records would 
contain any medical evidence pertaining to his claimed 
hearing loss.  Thus, such additional VA treatment records, 
because they do not pertain to the claim, need not be 
obtained pursuant to the VCAA.  

As noted, the veteran was afforded a hearing before the 
undersigned to address his claim, and was afforded a VA 
examination in 2003 to evaluate his current hearing loss.  
The veteran was thus afforded all reasonable development in 
furtherance of his claim for service connection for right ear 
hearing loss.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The veteran's initial VCAA notice was provided in March 2001, 
prior to the appealed rating action in December 2001.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).


Claim for Service Connection for Right Ear Hearing Loss

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1137.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Sensorineural hearing loss, as a neurological disorder, may 
be presumptively service connected if shown to be present to 
a disabling degree within the first post-service year.  
38 C.F.R. §§ 3.307, 3.309 (2004).    

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The veteran's claim of entitlement to service connection for 
right ear hearing loss must be denied on the basis of  
38 C.F.R. §  3.385, since the veteran's right ear 
demonstrated no hearing impairment upon the most recent 
audiology examination in June 2003.  While the veteran may 
have been exposed to acoustic trauma in the right ear in 
service, just as was determined to be the case for the left 
ear, he nonetheless fails to meet the required threshold for 
current hearing impairment.  By authorized audiometric 
evaluation in June 2003, pure tone thresholds decibel levels 
of hearing acuity for the right ear, at respective hertz 
frequencies, were as follows:  15 at 500, 15 at 1000, 10 at 
2000, 15 at 3000, and 30 at 4000.  Speech recognition for the 
right ear using Maryland CNC Word lists was 96 percent.  
Thus, applying 38 C.F.R. §  3.385, the veteran has no 
corresponding auditory frequency with an auditory threshold 
of 40 decibels or greater, he does not have three such 
frequencies with auditory thresholds of 26 decibels or 
greater, and he does not have a speech recognition score 
using the Maryland CNC Test of less than 94 percent.  These 
requirements are not amenable to nuanced interpretation, and 
stand as a plain basis for denial of the claim.  The baseline 
level of disability required for service connection is simply 
not present.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

As a preliminary matter, a statement of the case must be 
issued addressing the veteran's claim for a higher 
(compensable) initial evaluation for left ear hearing loss.  
The veteran in September 2003 submitted a notice of 
disagreement with the July 2003 RO rating action granting a 
noncompensable (zero percent) evaluation with the assignment 
of service connection for left ear hearing loss.  The RO 
should have then issued a responsive statement of the case 
addressing that claim.  Instead, the RO issued a supplemental 
statement of the case addressing the issue of entitlement to 
an increased, compensable evaluation for bilateral hearing 
loss.  The RO thus failed to provide the veteran with notice 
of the need to submit a substantive appeal to perfect his 
appeal of the claim for an increased evaluation for left ear 
hearing loss, as required by 38 C.F.R. § 19.30 (2004), and 
also failed to accurately characterize the issue on appeal, 
as required by 38 C.F.R. § 19.29 (2004).  38 C.F.R. § 19.26 
(2004).  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995) and Manlincon v. West, , 12 Vet. 
App. 238 (1999).  See also 38 C.F.R. § 19.9(a) (2000) 
(stipulating that, if correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction and 
specify the action to be undertaken).  Additionally, on 
remand, the RO should complete any additional development 
deemed necessary.  38 C.F.R. § 19.26.  Thus, remand for 
issuance of a statement of the case is here required, to 
afford the veteran the requisite opportunity to develop and 
perfect his appeal of the claim for an increased evaluation 
for left ear hearing loss.  

As noted in the VCAA discussion of the decision, above, VA 
has an enhanced duty to notify and assist a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2004).

The veteran testified at the February 2005 hearing that he 
had received treatment the week prior at the Loma Linda VAMC.  
Treatment records from that facility should therefore be 
obtained in furtherance of his claims.  The most recent 
treatment records contained within the claims folder are 
dated in July 2003.  He testified that he only received VA 
treatment at the Loma Linda facility.  Hence, records from 
that facility must be obtained in furtherance of his claims 
on remand.  

Regarding his claim for a higher initial evaluation for 
residuals of fracture of the right thumb, and for a higher 
initial evaluation for residuals of fracture of the right 
fibular head, the veteran was afforded an official 
examination to evaluate these disabilities in June 2003, but 
the examiner stated on the examination report that the claims 
folder was unavailable for review.  VA regulations require 
that each disability be viewed in relation to its history 
both in the examination and in the evaluation of the 
disability.  38 C.F.R. § 4.1 (2004).  Thus, it is essential 
that the examining VA physician (or official examiner for VA 
purposes) have the veteran's medical records to review in 
conjunction with the examination, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  In light of the more contemporaneous VA 
treatment records that will be obtained in furtherance of the 
veteran's claims, and the handicap placed on that examiner by 
the lack of treatment records to review, the Board believes 
that a VA examination supported by a review of the claims 
folder and all contemporaneous treatment records, must be 
obtained in furtherance of the veteran's right thumb fracture 
residuals and right fibular head fracture residuals claims.  
A neurology examination should be conducted, to better 
address the veteran's allegations of neurological involvement 
with the right thumb fracture residuals.   

Regarding the claim for entitlement to service connection for 
pes planus, as the RO noted in its July 2003 statement of the 
case, in neither service medical records nor upon recent VA 
treatment in April 2003, was any pes planus complained-of, 
identified, or diagnosed.  If the RO finds that a reasonable 
possibility exists, based on medical evidence obtained 
pursuant to this remand, that a VA examination will further 
the veteran's claim for service connection for pes planus, 
then one should be afforded him.  Otherwise, one should not.   

The veteran must also be afforded an examination to assess 
the veteran's visual acuity, and to obtain an opinion 
addressing whether there is an impairment of visual acuity - 
in addition to photosensitivity - due to blast injury to the 
eyes in service.  

Accordingly, the case is remanded for the following:

1.  The RO should provide the 
appellant and his representative a 
statement of the case addressing the 
claim of entitlement to a compensable 
initial evaluation for left ear 
hearing loss.  Thereafter, the 
appellant and his representative are 
instructed that for the appeal to 
proceed on this issue, a timely 
substantive appeal must be received.  
If a timely substantive appeal is 
received, the claim for a compensable 
initial evaluation for left ear 
hearing loss should be appropriately 
developed for appellate review.  

2.  The veteran should be provided an 
additional VCAA letter, in which he 
is asked to submit all evidence in 
his possession pertinent to the 
appealed claims, and to inform of any 
evidence not yet associated with the 
claims folder, pertinent to these 
claims.  He should be informed that 
his assistance is necessary for VA to 
assist in developing his claims, and 
it is ultimately his responsibility 
to see that all evidence supportive 
of his claims is obtained and 
associated with the claims folder.  
All responses and evidence received 
must be associated with the claims 
folder, and all indicated pertinent 
evidence not yet associated with the 
claims folder should be obtained.  

3.  The RO should obtain all 
treatment records from Loma Linda 
VAMC not yet obtained, and associated 
these with the claims folder.  

4.  Thereafter, the veteran should be 
afforded a neurology examination to 
address the nature and severity of 
the veteran's residuals of a right 
thumb fracture, and residuals of a 
right fibular head fracture.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner for review for the 
examination.  The examiner must 
review the medical history as 
contained within the claims folder, 
including the report of most recent 
examination on June 18, 2003 (another 
June 2003 VA examination was for 
hearing loss only).  

To the extent necessary in accordance 
with the latest applicable AMIE 
worksheets for rating any disorders 
that are residuals of the veteran's 
fracture of the right thumb, 
including any associated neurological 
disorders, and for rating any 
disorders that are residuals of 
fracture of the right fibular head, 
any necessary non-invasive tests and 
studies should be conducted.  Ranges 
of motion of affected joints should 
be addressed, including any 
limitations of motion due to pain, 
fatigability, incoordination, lack of 
endurance, or loss of strength.  If 
possible, such limitations should be 
addressed in terms of remaining 
functional range of motion of 
affected joints.  The extent of any 
associated nerve damage and its 
effects on the veteran's functioning 
should be separately noted.  All 
findings and conclusions should be 
explained in detail.  

5.  Also after completion of remand 
instructions 2 and 3, the veteran 
should be afforded an examination by 
a qualified ophthalmologist, to 
address the nature and extent of any 
visual impairment resulting from 
blast injury to the eyes in service.  
The claims folder and a copy of this 
remand must be provided to the 
examiner for review for the 
examination.  The ophthalmologist 
must answer the following:  (all 
responses should be explained in 
full)

A.  Is it at least as 
likely as not that the 
veteran has losses of 
visual acuity - in 
addition to 
photosensitivity - due to 
blast injury to the eyes 
in service?

B.  If the answer to 
question A. is yes, what 
is the nature and extent 
of that loss of visual 
acuity in each eye.  
Appropriate 
ophthalmologic and 
optometric standards and 
metrics should be use in 
describing the extent of 
these losses.  

6.  Also after completion of 
instructions 2 and 3, the RO should 
ascertain, based on obtained medical 
evidence, newly submitted evidence by 
the veteran, or otherwise, whether 
there exists a reasonable possibility 
that the veteran's claim of 
entitlement to service connection for 
pes planus will be furthered by 
affording him a VA examination 
addressing that claim.  If so, such 
an examination should be afforded him 
to address the nature and etiology of 
any pes planus.  The claims folder 
and a copy of this remand must be 
provided to the examiner for review 
for the examination.  Any necessary 
non-invasive tests and studies should 
be conducted.  The examiner should 
answer the following based on a 
review of the record and examination 
of the veteran:  A)  Does the veteran 
have pes planus; B) If the answer to 
question A is yes, then is it at 
least as likely as not that the 
veteran's pes planus developed in 
service, or, alternatively, is 
otherwise causally related to 
service?  The examiner should explain 
his answers in full.  

7.  Thereafter, and following any other 
appropriate development, the remanded 
claims must be readjudicated.  Staged 
ratings should be considered for the 
higher initial evaluation claims, 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any determination 
remains to any extent adverse, the 
veteran and his representative must be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


